On Petition for Rehearing.
[En Banc. October 18, 1913.]
Chadwick, J.
— A petition for rehearing has been filed wherein it is charged that our decision leaves the question of presentation of claims under the Seattle charter in a chaotic condition. It is insisted that the facts in Postel v. Seattle, 41 Wash. 432, 83 Pac. 1025, are identical with the facts in the present case, and that inasmuch as we did not in our opinion overrule the Postel case but admitted [the petitioner says reaffirmed] it to be the law, that we now have two cases upon identical facts, the one holding that a claim must be presented, and the other that it may not be. It is to be regretted that decisions of appellate courts cannot be written so that they state the law to the satisfaction of counsel on both sides of a case. We are arraigned because it is said that we held that the Postel case arose in contract. We did not say that the Postel case was a case arising in contract. We did say that if the claim arose in contract it would be governed by the Postel case, for, as we said in International Contract Co. v. Seattle, 69 Wash. 390, 125 Pac. 152:
“We have no doubt of the intention of the coiirt to hold in the Postel case that all claims for damages whether sounding in tort or contract, must be presented within the time and in the manner there provided.”
There is an expression in that case which should be noticed. We said:
“In the Postel as well as the Jurey case, the city violated a positive duty to protect the property of the citizen and to col*629lect and distribute to him that which was his lawful due under a positive contract.”
The inadvertent reference to the Postel case' will appear to one who reads these cases, and is made certain by the reference to the Jurey case which follows the quotation we have just made. In the Postel case, it was decided that the charter provisions of the city of Seattle applied to all cases whether arising in tort or in contract, and this holding, after rehearing and reargument, has been adhered to in International Contract Co. v. Seattle, post p. 662, 134 Pac. 502, and Connor v. Seattle (Wash.), decided Oct. 10, 1913. The question raised in the principal case, that is, whether a claim for property taken or damaged in violation of art. 1, § 16 of the constitution would have to be presented, was not discussed by the court and not decided. No condemnation had been made in the Postel case, and in so far as it may be considered as an authority that a city can ignore the constitution and take the law in its own hands, it is, in effect, overruled by the principal case. Casassa v. Seattle (Wash.), 134 Pac. 1080.
Counsel complains that the appellant had made improvements without first condemning the interest of the owner and ascertaining his damage, relying upon the fact that a claim would have to be presented in such cases, and that our decision will subject it to litigation. The answer to this is that the constitution is plain, and this court is not responsible for the fact that the city proceeded in violation of private right. In this case the city damages the property of the respondent “without compensation first made and paid into court.” We have gone as far as justice requires, and further than many courts have gone, in holding that the law will not compel a city to undo its work pending the payment of damages. We are unwilling to hold that a city can plead a violation of a constitutional guarantee and justify its wrong by invoking some ordinance or statute.
*630Neither has the court written any exception into the law in violation of our words in International Contract Co. v. Seattle, post p. 662, 134 Pac. 502, as is insinuated in the petition; we have sought only to preserve an exception that the whole people of the state adopted for their own protection against municipalities and other public agencies who seek to put private property to a public use.
We have not announced a new rule. The governing principle runs through the decisions of this court which we have cited and quoted. To hold otherwise would be to hold that unless the property owner protected himself with an injunction before the work is begun, he would be without remedy except upon such terms and conditions as the city might prescribe. Having the right to proceed, the city could proceed in all cases without condemnation in the hope that the property owner might be ignorant of the invasion of his property until the time for the presentation of claims had expired. It seems clear that we must either hold that the city must first condemn in all cases, or that it must meet the damages in a subsequent suit. For the reasons stated in the opinion, we prefer to hold to the latter proposition.
An owner of private property in a city has few rights that the city is bound to respect, but the rights which the constitution gives him are his, and until the people modify their will, no city can take them away. The principal case has been approved by the members of department two in the Casassa case, so that it has the sanction of eight members of the court.
No attempt has been made to meet our argument or the logic of the authorities upon which our opinion is made to rest; counsel is content to base his plea upon his conception of the Pastel case and the rule of stare decisis. We have undertaken to show that the Pastel case does not control, consequently the rule invoked does not pertain.
Petition denied.
All Concur.